DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
The preliminary amendment to the specification and claims has been received and accepted.  Claims 20-37 are being examined.

Information Disclosure Statement
The information disclosure statement (IDS) dated 5/5/2020 has been received and considered.

Specification
The disclosure is objected to because of the following informalities: on page 13 of the annotated specification, it appears that numeral 21 has been used to identify both an “axle [axis?] of rotation” (line 4) and a rod (line 11).  Applicant is kindly requested to clarify what feature numeral 21 is directed to.  
Appropriate correction is required.

Drawings
1) The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “19” has been used to designate both an axle [axis?] of rotation and the bushing, both in figure 7.  

28 from page 13, line 11 in the annotated specification.  

3) The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 10 from figures 1-5.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
It is noted the use of the term “mechanism for locking” in claim 20 has not been interpreted under 112(f) as the claim recites that the mechanism for locking is a manual actuator which is seen to require sufficient structure to not have the term interpreted under 112(f).
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: return member in claim 20, corresponding in structure to a spring 12 or pressure of fluid in the circuit as recited in the last full paragraph of page 9 of the annotated specification, retaining mechanism in claim 26, comprising an unknown structure, coupling mechanism in claim 27, corresponding in structure to a rod attached to at least one cam and at least one groove formed in the other can and that accommodates and guides the rod as recited in lines 16-18 of page 4 of the annotated specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The term “retaining mechanism” in claim 26 is interpreted under 112(f).  However, a description of the structure that provides the recited function of “retaining” cannot be found in the originally filed specification.  Page 3, lines 13-14 is the only instance of the recitation of the retaining mechanism and the language is 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20, line 4 recites a collection of valve shutter(s).  The use of the word “shutter(s)” implies there could only be a single shutter.  Farther in lines 4-5, the applicant recites “comprising at least one shutoff valve shutter”.  However, “a collection” as recited in line 4 requires at least two or more things – in this instance, valve shutters.  It is unclear how many shutters are being claimed by the applicant.  For the purposes of examination, claim 20 will be seen to require two or more valve shutters, as this is what is required by “a collection” and the term “collection” is repeated multiple times throughout the claim.  
Claim 20 recites five (5) instances of the term “control member”.  It is unclear if this is the same feature as “a member” recited in line 6 or not.  This same issue can be additionally found throughout the dependent claims.

Claim 31, it is unclear if the recitations of “a first valve shutter(s)” and “the second valve shutter” are part of the claimed “two shutoff valve shutters” or not from claim 30.  It is noted also that there is an incongruity with the antecedent basis of the shutters quoted above.
Any claim not specifically rejected above is rejected due to its dependency on a claim rejected above.
Claim limitation “retaining mechanism” (in claim 26) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  A description of the structure that provides the recited function of “retaining” cannot be found in the originally filed specification.  Page 3, lines 13-14 is the only instance of the recitation of the retaining mechanism and the language is substantially identical to the language of the claim thus providing no further insight into the structure that performs the retaining.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Allowable Subject Matter
Claims 20-37 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art alone or in combination does not teach or disclose the applicant’s claimed invention, including, and in combination with other recited limitations, the fluid circuit valve with a collection of valve shutters (i.e. at least two) that are controlled by a member for manually controlling the shutters between an open and closed position with the control member having an active position in which the shutters allow the circuit to be in an open position with a first bore section and with a locking member that has a manual actuator to move on the body between a position that locks the control member to prevent movement of the control member and an unlocked position that where the circuit is open to a second bore section with a return member that returns the actuator to the locked position.

	Atkinson (GB834759)(cited by the applicant in the IDS dated 5/5/2020) discloses a valve assembly with three shutters (5, 6, 7) that are interlocked so that the shutters have to be sequentially opened and have associated manual operating members for each valve (the handles for each valve).  However, Atkinson does not disclose a return member (a spring or otherwise) to return any of the actuators to the locked first position.  It would not have been obvious to modify Atkinson to have a return member to return one of the actuators to the first, locked position as Atkinson is used for burners of a water heating device, specifically for heating water in food catering.  The burners are intended to remain on for long periods of time in order to heat the water and keep the water hot.  The addition of a return device that returns the actuator toward the first (closed) locked position would render Atkinson unsuitable for its intended use as the burners would return to a closed position as soon as a user releases the handle and the flame would extinguish and not be able to heat the food.
	Air Liquide (FR2793297) discloses a lever actuated valve with a locking mechanism and a spring return.  However, Air Liquide does not disclose a collection of valves.
	Pearson (U.S. 1,944,456) discloses multiple valves with interlocked actuators.  However, Pearson does not disclose a return member and it would not have been obvious to modify Pearson to have a return member for reasons similar to the above described with respect to the Atkinson reference.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R REID whose telephone number is (313)446-4859.  The examiner can normally be reached on Monday-Friday 9am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Ken Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R REID/               Primary Examiner, Art Unit 3753